Case 1:20-cr-00037-LAK Document 45 Filed 11/20/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SSE ERE SRE ES BRERA aa eee ee em ge xX
UNITED STATES OF AMERICA
-against- 20-cr-0037 (LAK)
WARREN ALEXANDER, et ano.,
Defendant(s).
FS A mA mem eam mm a a 2 Hn eS xX
RULE 5(f) ORDER

Lewis A. KAPLAN, District Judge.

This Order is entered, pursuant to Federal Rule of Criminal Procedure 5(f), to confirm the
government’s disclosure obligations under Brady v. Maryland, 373 U.S. 83 (1963), and its progeny, and to summarize
the possible consequences of violating those obligations.

The government shall disclose to the defense all information “favorable to an accused” that is
“material either to guilt or to punishment” and that is known to the Government. /d. at 87. This obligation applies
regardless of whether the information would itself constitute admissible evidence. The government shall disclose such
information to the defense promptly after its existence becomes known to the government so that the defense may
make effective use of it in the preparation of its case.

As part of these obligations, the government must disclose any information that can be used to
impeach the trial testimony of a government witness within the meaning of Giglio v. United States, 405 U.S. 150
(1972), and its progeny. Such information shall be disclosed sufficiently in advance of trial in order for the defendant
to make effective use of it at trial or at such other time as the Court may order.

The foregoing obligations are continuing and apply to materials that become known to the
government in the future. Additionally, if information is otherwise subject to disclosure, it shall be disclosed
regardless of whether the government credits it.

In the event the government believes that a disclosure under this Order would compromise witness
safety, victim rights, national security, a sensitive law-enforcement technique, or any other substantial goverment
interest, it may apply to the Court for a modification of its obligations, which may include in camera review or
withholding or subjecting to a protective order all or part of the information otherwise subject to disclosure,

For purposes of this Order, the government includes all current or former federal, state, and local
prosecutors, law-enforcement officers, and other officials who have participated in the investigation that led to, or
prosecution of, the offense or offenses with which the defendant is charged. The government has an affirmative
obligation to seek from such sources all information subject to disclosure under this Order.

If the government fails to comply with this Order, the Court, in addition to ordering production of
the information, may: (1) specify the terms and conditions of such production; (2) grant a continuance; (3) impose
evidentiary sanctions; (4) impose sanctions on any responsible lawyer for the government: (5) dismiss charges before
trial or vacate a conviction after trial or a guilty plea; or (6) enter any other order that isfjust jf the circumstances.

        

   

SO ORDERED.

Dated: 11 [19[2020

Lewis A. Kaplan
United States District Jude

 
